

115 HR 7378 IH: Guidance Clarity Act of 2018
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7378IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Mr. Luetkemeyer (for himself, Mr. LaMalfa, Mr. Long, Mr. Norman, Mr. Kelly of Mississippi, Mr. Smith of Missouri, and Mrs. Wagner) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require a guidance clarity statement on certain agency documents.
	
 1.Short titleThis Act may be cited as the Guidance Clarity Act of 2018. 2.Guidance clarity statement required (a)In generalA head of an agency shall include a guidance clarity statement as described in subsection (b) on any document the head of the agency issues that—
 (1)is not issued in accordance with the rule making process set forth in section 553 of title 5, United States Code; and
 (2)advises the public of the agency’s interpretation of a statute or regulation that the agency administers, or advises the public of the manner in which the agency intends to exercise a discretionary power.
 (b)Contents of guidance clarity statementAny guidance clarity statement required under subsection (a) shall be displayed prominently on the first page of the document and shall include the following: This document has not been issued in accordance with the rule making process set forth in section 553 of title 5, United States Code, and therefore it is not legally binding. Noncompliance with any standard, expectation, or requirement described in this document does not definitively establish the violation of a statute or regulation..
 (c)Agency definedIn this section, the term agency has the meaning given that term in section 551 of title 5, United States Code. 